Citation Nr: 9920998	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  
This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in 
August 1994 and March 1995 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to service connection 
for a back disability.  The veteran filed a timely appeal to 
those adverse determinations.

In a decision dated in May 1997, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disability.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which, by an Order dated in June 1998, granted a 
June 1998 joint motion of the parties to vacate the May 1997 
Board decision.  The Court remanded the case to the Board for 
further adjudication.  [redacted].

In a subsequent December 1998 decision, the Board remanded 
the instant case for, inter alia, a current VA orthopedic 
examination.  However, the veteran failed to report for his 
scheduled VA examination of the spine.  Hence, the claims 
file has been returned to the Board for appellate review.

Review of the evidence of record shows that while a personal 
hearing was scheduled for the veteran at the RO in December 
1995, he failed to appear for said hearing, and did not offer 
an explanation for said failure to appear.  In January 1996, 
the veteran's representative requested that the RO forward 
the case to the Board.  


FINDINGS OF FACT

1.  Service medical records show that in June 1969, within 
the first month of service, the veteran reported that he had 
suffered from back pain of 1 years' duration following an 
automobile accident; one week later, the veteran complained 
of a sore back and was given medication.

2.  In June 1970, the veteran was treated for a very minimal 
right lateral muscle strain; the remaining service medical 
records, to include the June 1971 separation examination, are 
negative for either complaints and diagnosis of, or treatment 
for, a back disability.

3.  There is no post-service medical evidence of a back 
disability until 1994, approximately 23 years after service; 
following a VA orthopedic examination in August 1994, the 
examiner indicated that the veteran's probable chronic 
discogenic disease of the lumbosacral spine with root 
compression, resulting in clear-cut neurologic defects, was 
possibly related to remote minor back trauma incurred in 
1969.

4.  The preponderance of the evidence is against the claim 
that the veteran's back disability is causally related to any 
incident of service.

  
CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed, that the 
evidence of record allows for equitable resolution of the 
claim, and that the duty to assist the veteran has been met 
pursuant to 38 U.S.C.A. § 5107(a).
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Furthermore, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
As stated above, this case was remanded in December 1998 in 
order to obtain a current VA examination of the spine.  
Notification of the remand and of the scheduling of the VA 
examination in late December 1998 was sent to the veteran's 
address of record (8 Orchard Street, Braddock, Pennsylvania  
15104).  The evidence of record includes a December 1998 VA 
Compensation and Pension Examination Worksheet, which 
specifically requested (pursuant to the December 1998 remand 
by the Board) that the examiner state whether it was at least 
as likely as not that the veteran's current back disability 
was causally related to his in-service back symptomatology.  
The veteran did not appear for the scheduled examination.  
Nor did he offer an explanation for his failure to appear.
Review of the claims file with respect to other 
correspondence mailed to the veteran reveals that an earlier 
notification letter scheduling a VA orthopedic examination in 
September 1996 was returned to the RO as undeliverable.  (It 
had been sent to P.O. Box 688, Braddock, PA  15104-0688).  
Also, a copy of the May 1997 Board decision (with 
notification letter) sent to the veteran in June 1997 was 
apparently returned, then re-mailed in October 1997 to 8 
Orchard Street, Braddock, PA  15104.
While a request for additional evidence mailed to the veteran 
in March 1999 was returned to the RO as undeliverable, it is 
well to note that said correspondence was mailed to P.O. Box 
688, Braddock, PA  15104.
A VA Form 3443, Address Information Request, was sent to the 
Braddock, Pennsylvania, post office (zip code 15104), in 
March 1999.  The postmaster confirmed that the veteran's mail 
was delivered to 8 Orchard Street, Braddock, PA  15104.

Hence, the veteran is deemed to have received notice of the 
December 1998 VA examination of the spine.

The Board notes that although VA has a duty to assist the 
veteran, this duty is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, under 
38 C.F.R. § 3.326(a) (1998), individuals are required to 
report for any scheduled examination.  Consequently, and in 
accordance with 38 C.F.R. § 3.655(b) (1998), the Board will 
base its analysis and decision on the evidence currently 
associated with the claims file.

The veteran's service medical records include his September 
1968 pre-enlistment examination, which was silent as to a 
back disability.  In June 1969, the veteran reported that he 
had suffered from back pain of 1 years' duration following an 
automobile accident.  He was treated with medication.  One 
week later, the veteran complained of a sore back and was 
given medication.  He was referred to a physician one week 
later, for an evaluation of low back pain.  The examination 
was reported as normal.  In June 1970, the veteran was 
treated for a very minimal right lateral muscle strain.  The 
remaining service medical records, to include the June 1971 
separation examination, are negative for either complaints 
and diagnosis of, or treatment for, a back disability.

The sole pertinent post-service medical evidence consists of 
the report of a VA orthopedic examination dated in August 
1994.  The veteran reported a history of chronic low back 
pain for the past 25 years or so, which he attributed to a 
fall on his back in 1969; no specific treatment was 
prescribed at that time and the veteran did not seek 
treatment thereafter.  He stated that the back pain had 
become appreciably worse in the last 2 years or so.  The 
veteran reported that the pain radiated down the left lower 
extremity, and that he suffered from paresthesia in both 
lower extremities.  Examination revealed the lumbosacral 
spine to be grossly abnormal.  There were neither deformities 
of the paraspinal musculature nor localized spine tenderness.  
Range of motion (described as "substantially decreased") 
revealed forward flexion to be 50 degrees and backward 
extension of 20 degrees, while lateral extension was 25 
degrees, with all movements being painful.  Rotation was 30 
degrees, and termed "only slightly decreased."  Straight 
leg raising was positive on the left side at 40 degrees.  It 
was noted that a lack of left ankle reflex indicated 
neurological damage.  X-ray examination revealed possible 
narrowing of L5-S1.  There was no evidence of spondylosis.  
The diagnosis was probable chronic discogenic disease of the 
lumbosacral spine with root compression, resulting in clear-
cut neurologic defects, possibly related to remote minor back 
trauma incurred in 1969.

The aforementioned August 1994 VA examination is the only 
pertinent medical evidence since June 1970.  In reviewing the 
examiner's statement that the veteran's probable chronic 
discogenic disease of the lumbosacral spine was "possibly" 
related to remote minor back trauma which occurred in 1969, 
the Board notes at the outset that it is not clear whether 
the examiner's notation of back trauma in "1969" referred 
to a back injury that occurred during or after service; as 
noted above, upon his entry into service, the veteran gave a 
history of a motor vehicle accident approximately one year 
earlier, prior to service.  It is also apparent that he had 
some minor trauma in 1970 when he was treated for a very 
minimal right lateral muscle strain.  In any event, even 
assuming that the 1994 examiner's statement that the remote 
minor back trauma which was "possibly" related to his 
probable chronic discogenic disease of the lumbosacral spine 
occurred in service, the Board must of necessity note various 
decisions of the Court.  In Mattern v. West, 12 Vet. App. 
222, 228-29 (1999) the Court held that a physician's 
statement that it was "a distinct possibility" that the 
veteran could have been exposed to in-service conditions 
rendering him susceptible to cancer provided ample support 
for deducing a nexus between the veteran's hepatocellular 
carcinoma and service.  (Emphasis added).  The Court had 
previously held that a medical opinion that "stress of the 
war may have unleashed a process that was dormant and latent 
and it is possible that he would never in his life [have 
otherwise] developed convulsions" was sufficient to show a 
"possible link between the seizure disorder and the 
headaches" to well-ground the veteran's claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (emphasis added).  
Finally, in Lathan v. Brown, 7 Vet. App. 359, 363-66 (1995), 
the Court held that the opinions of three different 
physicians, each of which contained the word "possible" 
"possibly" or "possibility" were sufficient to well-ground 
the appellant's claim for the cause of the veteran's death.

However, while the veteran's claim of entitlement to service 
connection for a back disability is indeed well grounded, the 
evidence of record does not warrant entitlement to service 
connection for said disability.

In reaching this decision, the Board has considered the 
veteran's allegation that service connection is warranted 
because he currently suffers from a back disability which was 
incurred during active service.  While the veteran, as a lay 
person, is competent to report symptomatology (i.e., pain), 
see Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), his statements 
as to the incurrence of any back disability must be supported 
by competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, 
the veteran's statements, standing alone, cannot serve as a 
basis for granting service connection for a back disability.

Service connection may also be granted under 38 C.F.R. § 
3.303(b) where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumptive period, and that the condition still 
exists.  The evidence must be from a medical professional 
unless it relates to a condition which, under the Court's 
prior holdings, lay observation is competent to establish the 
existence of the disorder.  If a condition is deemed not to 
have been chronic, service connection may still be granted if 
the disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

Despite the veteran's claims that he has suffered from a 
chronic back disability since 1969, there is no medical 
evidence of record of a back disability from June 1970 until 
August 1994.  Moreover, although the August 1994 VA 
examination opinion is sufficient to well-ground the case, it 
is not sufficient medical evidence upon which to grant 
service connection.  The Court has made clear that medical 
opinions based on a history furnished by the veteran and 
unsupported by the clinical evidence are of low or limited 
probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
As clearly stated by the Court, without a thorough review of 
the record, an opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  As stated by the Court, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  It is again pertinent 
to note that the veteran's separation examination in June 
1971 was completely negative for any pertinent abnormal 
findings.  The clinical evaluation at that time included a 
physical examination of the veteran's musculoskeletal system 
and spine, which was reported as normal.  There is no post-
service medical evidence on file reflecting evaluation or 
treatment for low back symptoms until 1994, a period of 
approximately 23 years after service.  It is apparent that 
the August 1994 examiner who noted only the possibility of 
the contended causal link did not review the veteran's claims 
file, including the negative separation examination report.  
It is also relevant to again point out that, within days of 
his entry into service, the veteran gave a history of a motor 
vehicle accident and back pain prior to service.  The August 
1994 VA examiner's notation of the possibility of a nexus was 
based upon the veteran's history provided at that time (1994) 
without the benefit of a review of the claims file.  The 
Board remanded this case for the purpose of affording the 
veteran a more thorough examination by a specialist which 
would have included a review of the relevant evidence in the 
claims folder and an opinion that specifically addressed the 
question at hand but the veteran failed to report for the 
examination.  
 
For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability.  
As the evidence is not in equipoise, the benefit of the doubt 
rule is not for application under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 (1998).  See Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a back disability is 
denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

